Citation Nr: 1424709	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been placed in the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as the "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.

The issues of service connection for left and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a tinnitus disorder that began in service.

2.  The Veteran has had a tinnitus disorder since onset in service.

3.  The Veteran has a current tinnitus disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim for service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran asserts that she has a current tinnitus disorder because of her duties as a personnel specialist in service.  See May 2010 VA Form 21-4138.  Specifically, the Veteran contends that listening to Morse Code with earphones aggravated a preexisting hearing disorder and caused a tinnitus disorder that has been present since service.  See id.; February 2014 Board hearing transcript at 10-11.

Initially, the Board finds that the Veteran is presumed sound at service entrance for the claimed tinnitus disorder, and the presumption of soundness is not rebutted.  The November 1987 service enlistment examination does not "note" a tinnitus disorder.  As the service enlistment examination does not include any mention of a tinnitus disorder, the Board finds that a tinnitus disorder was not "noted" at service entrance; therefore, the presumption of soundness regarding a tinnitus disorder attached at service entrance.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in entrance examination reports are to be considered as "noted").

The Board next finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether a tinnitus disorder began in service.  Service treatment records show that the Veteran first complained of "ringing in the ears" in service in August 1989, reporting that ringing "is constant and has become increasingly worse."  The service medical clinician diagnosed tinnitus; however, a separate service treatment record from August 1989 reflects that the Veteran reported "tinnitus for years."  The Veteran presented to the service medical clinic again in April and June 1991 with complaints of tinnitus, and the April 1991 record states that the Veteran reported a "lifelong" history of tinnitus.  

During the February 2014 Board hearing, the Veteran testified that a hearing loss disorder was present before service, but not tinnitus.  See Board hearing transcript at 10.  The Veteran further testified that she did not experience any buzzing or ringing in the ears before service.  See id. at 11.  The Veteran is competent to report the presence of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (competent lay evidence is evidence provided by a person who has personal knowledge of facts and circumstances and conveys matters that can be described by a lay person).  In addition, the Veteran has consistently reported the onset of tinnitus in service and the presence of tinnitus since onset; therefore, the Board finds the Veteran credible.  See May 2010 VA Form 21-4138; December 2011 VA Form 9; March 2010 VA examination report.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had a tinnitus disorder that began in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board also finds that the Veteran has had a tinnitus disorder since onset in service.  Although there is no service separation examination of record, the Veteran testified at the February 2014 Board hearing that ringing in the ears has been constant since onset in service.  See id. at 11-13.  The Veteran's statements from the May 2010 VA Form 21-4138 and December 2011 VA Form 9 also reflect the presence of tinnitus symptoms since onset in service.  The Veteran reported the same history of continuous tinnitus symptoms to the April 2010 VA examiner.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (recognizing that a veteran is competent to testify regarding continuous knee pain since service).  Accordingly, the Board finds that the Veteran has had a tinnitus disorder since onset in service.

Within this context, the Board finds that the Veteran has a current tinnitus disorder.  In statements to VA, testimony before the Board, and when reporting medical history to the April 2010 VA examiner, the Veteran has asserted a current tinnitus disorder.  The Veteran is competent and credible to report the presence of tinnitus; therefore, the Veteran's statements, testimony, and reported medical symptoms establish a current tinnitus disorder.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (" ringing in the ears is capable of lay observation ").  Accordingly, the Board finds that the Veteran's current tinnitus disorder, which has been continuous since onset in service, was incurred in service.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for tinnitus is granted.


REMAND

Service Connection for Hearing Loss

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for left and right ear hearing loss.  Specifically, a new VA examination is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In this case, the evidence shows that preexisting hearing loss for both ears that was outside the normal range was "noted" at service entrance.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (recognizing medical treatise for the authority that normal hearing is from 0 to 20 dBs, while higher thresholds indicate some hearing loss not within the normal ranges).  As the preexisting bilateral hearing loss was "noted" at service entrance, to prevail on the issue of service connection, the evidence must show that the preexisting hearing loss permanently worsened during service, that is, was "aggravated by" service.  See 1153 (West 2013); 38 C.F.R. § 3.306 (2013). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, while the Veteran was afforded a VA examination for bilateral hearing loss in June 2009 and again in March 2010, the medical opinions are not adequate.  The VA examiners diagnosed bilateral hearing loss, but provided opinions regarding the etiology of the disorder that did not use the correct standard of review and relied on the absence of a hearing examination at service separation to reach the opinion.  Where no audiometric examination was conducted at service separation, VA may not rely in the absence of audiometric examination results as evidence of normal hearing at service separation.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection).  Thus, a new examination for bilateral hearing loss is warranted.  See id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, the issues of service connection for left and right ear hearing loss are REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the pre-existing bilateral hearing loss was permanently worsened beyond the normal progression during service?  

(The evidence demonstrates threshold levels above 20 dB (outside the normal range) in both ears at service enlistment; therefore, the question for both ears is whether the preexisting hearing loss was permanently worsened beyond normal progression (aggravation) during service.)

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against aggravation is so evenly divided that it is as medically sound to find in favor of aggravation as to find against aggravation.

A rationale should be provided for the opinion.  When providing the opinion, the examiner should address the Naval Aerospace Medical Research Laboratory report, "Noise Exposure of Naval Communication Station Radio Operators: A Field Study," that is found in the record, as well as the November 1989 AF Form 422 restricting the Veteran's noise exposure duties.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of hearing loss.

2.  When the development above has been completed, the remanded issue should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled 

VA examination, as failure to do so may result in denial of this claim.  See 
38 C.F.R. § 3.655 (2013).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


